IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSE J. RIVERA,                        §
                                        §
        Defendant Below,                §   No. 221, 2016
        Appellant,                      §
                                        §   Court Below—Superior Court
        v.                              §   of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §   Cr. ID Nos. 1501010204 and
        Plaintiff Below,                §   1501004702
        Appellee.                       §
                                        §

                           Submitted: June 23, 2016
                           Decided:   August 29, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                    ORDER

        This 29th day of August 2016, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, and the record below, it appears to the Court

that:

        (1)   The appellant, Jose J. Rivera, filed this appeal from the Superior

Court’s denial of his motion for correction of illegal sentence.     The State of

Delaware has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Rivera’s opening brief that his appeal is without merit. We

agree and affirm.

        (2)   In November 2015, Rivera resolved two cases by pleading guilty to

Strangulation, Noncompliance with Bond Conditions, and Assault in the Third
Degree. The plea agreement reflected that the State would file a motion to declare

Rivera a habitual offender under 11 Del. C. § 4214(a).                The Superior Court

declared Rivera a habitual offender and sentenced him as follows: (i) for

Strangulation, as a habitual offender under 11 Del. C. § 4214(a), twenty years of

Level V incarceration; (ii) for Non-Compliance with Bond Conditions, five years

of Level V incarceration, suspended after one year for decreasing levels of

supervision; and (iii) Assault in the Third Degree, one year of Level V

incarceration, suspended for one year of Level III probation.

         (3)    On April 4, 2016, Rivera filed a motion for correction of illegal

sentence. Rivera argued that his twenty-year sentence for Strangulation constituted

cruel and unusual punished under the Eighth Amendment of the United States

Constitution. The Superior Court denied the motion, finding that the sentence was

appropriate for all the reasons stated at sentencing. This appeal followed.

         (4)    We review the Superior Court’s denial of a motion for correction of

sentence for abuse of discretion, although questions of law are reviewed de novo.1

In his opening brief, Rivera argues that his sentence violates the Eighth

Amendment prohibition against cruel and unusual punishment because                   the

sentence exceeds the sentencing guidelines, the sentence for Strangulation is




1
    Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).


                                                2
greater than the statutory maximum for that crime, and the sentence is

disproportionate to the crimes committed. We find no merit to Rivera’s appeal.

       (5)    As to Rivera’s claim that his sentence exceeds the guidelines in the

Delaware Sentencing Accountability Commission Benchbook (“SENTAC

Guidelines”), “a defendant has no legal or constitutional right to appeal a

statutorily authorized sentence simply because it does not conform” to the

SENTAC Guidelines.2 As to Rivera’s claim that his twenty year sentence for

Strangulation exceeds the five year statutory maximum for that crime,3 Rivera

ignores that he was sentenced for Strangulation under the habitual offender statute,

11 Del. C. § 4214(a), which authorized a sentence of up to life imprisonment. This

Court has upheld the constitutionality of the habitual offender statute.4

       (6)    Rivera argues that his predicate convictions were more than thirty

years old,5 but does not dispute that he had the requisite number of qualifying

convictions to support the State’s motion for habitual offender status under Section

4214(a). Finally, Rivera has not offered anything to suggest that his sentence was



2
  Mayes v. State, 604 A.2d 839, 845 (Del. 1992).
3
  Strangulation under 11 Del. C. 607(a)(1) is a Class E felony with a maximum sentence of five
years of Level V incarceration. 11 Del. C.§ 607(a)(2); 11 Del. C.§ 4205(b)(5).
4
  See, e.g., Johnson v. State, 2008 WL 5191835, at *1 (Del. Dec. 11, 2008) (rejecting claim that
habitual offender statute was unconstitutional because it did not require submission of predicate
felony convictions to jury); Williams v. State, 539 A.2d 164, 180 (Del. 1988) (holding
defendant's life sentence under Section 4214(b) for Burglary in the Second Degree was not
unconstitutionally disproportionate in violation of Eighth Amendment).
5
  The convictions in the habitual offender motion range from the mid-1980s to the late 2000s.


                                               3
grossly disproportionate to the crimes he committed.6 The sentencing order listed

prior violent criminal activity, lack of amenability, need for correctional treatment,

and undue depreciation of offense as aggravating factors. We conclude that the

Superior Court did not err in denying Rivera’s motion for correction of sentence.

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




6
    Crosby v. State, 824 A.2d 894, 908 (Del. 2003).


                                                 4